SENTENCIA
El caso del epígrafe nos brinda la oportunidad de pasar juicio sobre la validez y exigibilidad de una póliza de segu-ros adquirida por el arrendatario de un vehículo de motor, en consideración a que el contrato de arrendamiento de dicho automóvil fue cedido a un tercero sin la autorización del arrendador y sin haberlo informado a la aseguradora.
HH
Según surge del expediente, el Dr. Carlos Torres Cabret (señor Torres Cabret) suscribió un contrato de arrenda-miento con Popular Leasing & Rental, Inc. (Popular Leasing) mediante el cual adquirió el uso y disfrute de un ve-hículo de motor, marca Porsche Boxster de 1997, a cambio del pago de unos cánones de arrendamiento. El referido contrato dispuso que el titular del vehículo era Popular *228Leasing y que el señor Torres Cabret no podía vender o ceder su interés en el arrendamiento ni subarrendar el mencionado automóvil.
Posteriormente, el señor Torres Cabret adquirió una pó-liza de seguro para este vehículo a través de Puerto Rican American Insurance Company (PRAICO), cubierta que se extendería desde el 3 de septiembre de 1999 al 3 de sep-tiembre del 2000. En ésta se declaró a Popular Leasing como beneficiaría y entidad financiera. Además, se hizo constar que la residencia del señor Torres Cabret estaba localizada en San Juan, Puerto Rico. Sin embargo, se in-formó que el referido vehículo iba a ser principalmente guardado en la calle Tomás Dávila del municipio de Barceloneta. Esta dirección era la correspondiente a la re-sidencia del Dr. Rafael Rivera Labarca (señor Rivera La-barca), según éste alega.
Un día después de haber entrado en vigor esta cubierta —entiéndase, el 4 de septiembre de 1999— el señor Torres Cabret “vendió” el automóvil objeto del arrendamiento al señor Rivera Labarca, según consta en la declaración ju-rada de este último. En dicha declaración, además, se afirma que el señor Rivera Labarca asumía el pago del arrendamiento a Popular Leasing y todas las responsabili-dades inherentes a la posesión del vehículo, exonerando con ello al señor Torres Cabret de toda responsabilidad re-lacionada con éste. Dicho acuerdo no fue informado a Popular Leasing ni a PRAICO.
Seis días después, el señor Rivera Labarca gestionó a través de un agente de PRAICO una solicitud para que fuera incluido como conductor asegurado o adicional en la póliza adquirida por el señor Torres Cabret. Este último continuó siendo el asegurado principal. En dicho docu-mento se hizo constar que el vehículo no era arrendado. Tampoco se modificó la información referente al lugar de estacionamiento o garaje en el cual sería guardado el automóvil.
*229El 4 de febrero de 2000 el vehículo arrendado sufrió da-ños por motivo de un incidente. Conforme alegó el señor Rivera Labarca,
... el automóvil sufrió un accidente cuando se encontraba es-tacionado frente a la marquesina de su residencia, aparente-mente sufrió un desperfecto mecánico quedando la caja de cambios en neutro lo que provocó que iniciara la marcha hacia atrás sin estar siendo conducido por nadie, debido a la topo-grafía del lugar donde reside el Dr. Rivera Labarca, cayendo por un precipicio de aproximadamente 75 pies de profundidad sufriendo daños que montaron a la suma de $22,247.03 aproximadamente por concepto de hojalatería y pintura. Ale-gación Núm. 8 de la Demanda Enmendada, Apéndice, pág. 25.
Así las cosas, el señor Rivera Labarca informó a la Po-licía lo acontecido y, posteriormente, solicitó a PRAICO los beneficios de la póliza de seguro. Luego de la investigación pertinente, PRAICO cursó una misiva al señor Torres Ca-bret en la cual comunicó que no procedía la reclamación de los daños del vehículo. Concluyó que, al éste transferir el vehículo al señor Rivera Labarca, había cedido sus dere-chos y deberes bajo la póliza sin el consentimiento escrito de la aseguradora, en violación a las disposiciones del con-trato de seguro. Ante este hecho, PRAICO determinó que la póliza sólo mantuvo su vigencia hasta el 4 de septiembre de 1999, día en que se celebró la transacción con el vehículo.
En vista de lo anterior, el señor Rivera Labarca, su es-posa y su Sociedad Legal de Gananciales presentaron ante el tribunal de instancia una demanda contra PRAICO y contra el agente que le vendió el seguro del automóvil. Ale-garon, en síntesis, que éstos incumplieron con el contrato de seguro y solicitaron todos los daños relacionados al ac-cidente del vehículo. Posteriormente, la demanda fue en-mendada para incluir como demandante al señor Torres Cabret y, como demandada, a la Sociedad Legal de Ganan-ciales compuesta por el agente de seguros y su esposa.
Tras varios incidentes procesales, tanto PRAICO como *230los demandantes solicitaron al tribunal que dictara senten-cia sumaria a su favor. En vista de ello, el foro de instancia declaró “con lugar” la demanda. Resolvió que el señor Torres Cabret no podía vender el automóvil al señor Rivera Labarca sin la autorización de Popular Leasing, por lo que dicho negocio no surtió efecto alguno. Además, razonó que el señor Rivera Labarca había sido aceptado por PRAICO como conductor asegurado. Dado que el accidente ocurrió dentro de la vigencia de dicha póliza, dictaminó que PRAICO era responsable de cubrir los daños. Igualmente, le impuso el pago de honorarios de abogado y las costas del litigio. La demanda contra el agente de seguros fue desestimada.
Inconforme, PRAICO acudió al entonces Tribunal de Circuito de Apelaciones. El foro apelativo intermedio re-vocó la decisión de instancia. Concluyó que se debía cele-brar una vista para que PRAICO tuviera la oportunidad de demostrar que no hubiera expedido la referida póliza si hubiera conocido que el vehículo asegurado era un vehículo arrendado, ya que el señor Rivera Labarca no se lo informó.
De dicha determinación acuden ante nos los señores Rivera Labarca y Torres Cabret. Arguyen, en esencia, que no procede la celebración de la vista, según dictaminada por el tribunal apelativo, para determinar si PRAICO hubiera o no emitido la póliza de seguro. Asimismo, aducen que procede la imposición de honorarios de abogado. Expedi-mos el auto solicitado en reconsideración. Estando el caso sometido con la comparecencia de ambas partes, resolvemos.
I-H HH
A. En nuestra jurisdicción, los contratos de arrenda-miento de bienes muebles están regulados por la Ley Núm. 76 de 13 de agosto de 1994, según enmendada, 10 L.P.R.A. *231sec. 2401 et seq. Este estatuto cumple el propósito de pro-veer unas salvaguardas a los arrendatarios y, al mismo tiempo, unas garantías a los arrendadores, con el fin de estimular la celebración de este tipo de contrato y lograr con ello un crecimiento económico. Art. 2 de la Ley Núm. 76, supra, 10 L.P.R.A. sec. 2401 n.
Entre sus disposiciones, la referida Ley Núm. 76 regula lo relacionado con la titularidad del bien mueble objeto del arrendamiento. Ésta establece que se considerará al arren-dador como titular de dicho bien y al arrendatario como su poseedor, quien podrá usarlo y disfrutarlo siempre y cuando cumpla con las cláusulas estipuladas en el contrato. 10 L.P.R.A. sec. 2408. Sin embargo, cuando la cosa arrendada sea un vehículo de motor, se tendrá como su titular al arrendatario. íd. Esto último responde a que el legislador quiso liberar de responsabilidad al arrendador en casos de daños y perjuicios ocasionados por un vehículo de motor sujeto a contrato de arrendamiento. Véase Ley Núm. 192 de 6 de septiembre de 1996 y su historial legislativo.
Igualmente, la pieza legislativa preceptúa que
[e]l arrendatario no podrá ceder el arrendamiento sin el con-sentimiento previo, por escrito, del arrendador. Si el arrenda-tario cede el arrendamiento, sin el debido consentimiento, se considerará como si la cesión no se hubiese efectuado. Art. 17 de la Ley Núm. 76, supra, 10 L.P.R.A. sec. 2415.
Además, dispone —como resguardo a favor del arrenda-dor— que éste puede exigirle al arrendatario la adquisi-ción de un seguro sobre el bien arrendado por el término del contrato, el cual podrá ser requisito para su celebración. 10 L.P.R.A. sec. 2411. En dichas pólizas se debe incluir al arrendador como beneficiario y asegurado adicional, de manera que el interés de éste sobre el bien quede protegido. íd. De hecho, como norma general, los contratos de arrendamiento contienen este tipo de garan-tías destinadas a proteger al arrendador de sucesos impre-*232vistos que puedan menoscabar la propiedad. CNA Casualty de P.R. v. Torres Díaz, 141 D.P.R. 27 (1996).
B. Por otra parte, el contrato de seguros es un acuerdo mediante el cual una persona se obliga a indemnizar a otra, o a proveerle un beneficio específico o determinable, ante la ocurrencia de un suceso incierto pero previsto en el contrato. 26 L.P.R.A. sec. 102; Coop. Ahorro y Créd. Oriental v. S.L.G., 158 D.P.R. 714 (2003). La relación entre el asegurador y el asegurado, por ende, es de naturaleza contractual, y sus acuerdos constituyen la ley entre las partes. López v. Atlantic Southern Ins. Co., 158 D.P.R. 562 (2003); Quiñones López v. Manzano Pozas, 141 D.P.R. 139 (1996).
Este contrato está extensamente reglamentado por el Código de Seguros de Puerto Rico, 26 L.P.R.A. sec. 101 et seq.; no obstante, pueden aplicársele de manera supletoria las disposiciones de nuestro Código Civil. López v. Atlantic Southern Ins. Co., supra; Velez et al. v. Bristol-Myers, 158 D.P.R. 130 (2002); Mun. of San Juan v. Great Ame. Ins. Co., 117 D.P.R. 632 (1986). Conforme a ello, en el contrato de seguros, al igual que en los demás contratos, deben con-currir tres elementos indispensables para su validez: (1) consentimiento de los contratantes; (2) objeto cierto mate-ria del contrato, y (3) causa de la obligación que se genera. Díaz Ayala et al. v. E.L.A., 153 D.P.R. 675 (2001); Gen. Accid. Ins. Co. P.R. v. Ramos, 148 D.P.R. 523 (1999).
Este tipo de contrato, además, reviste la característica particular de que su formulación exige la conducta de buena fe de los contratantes en su máxima expresión.
Aunque se presume que los contratos regidos por el Código Civil son de buena fe, los contratos de seguros regidos por el Código de Seguros son de extrema buena fe. Se requiere un mayor o extremo grado de buena fe en las negociaciones pre-cedentes a la perfección o consumación del contrato de seguro toda vez que los riesgos o peligros a que está expuesto el objeto asegurable sobre los cuales se pacta, son basados en las meras representaciones del propuesto asegurado que inducen al ase-*233gurador a aceptar la oferta hecha por el [sic] éste. R. Cruz, Derecho de Seguros, San Juan, Pubs. J.T.S., 1999, Sec. 3.3, pág. 14.
Sin embargo, no toda falsa representación o declaración de parte de un asegurado durante la formulación del con-trato de seguro impedirá el cobro de los beneficios dispues-tos en la póliza. Así surge del Art. 11.100 del Código de Seguros de Puerto Rico, el cual establece que:
Todas las declaraciones y descripciones en una solicitud de póliza de seguro o en negociaciones para la misma, hechas por el asegurado o a su nombre, se entenderá que son representa-ciones y no garantías. La impostura, las omisiones, el encubri-miento de hechos y las declaraciones incorrectas no impedirán el cobro con arreglo a la póliza, a menos que:
(1) Sean fraudulentos; o
(2) que sean materiales, bien para la aceptación del riesgo, o para el peligro asumido por el asegurador; o
(3) el asegurador de buena fe no hubiera expedido la póliza, no hubiera expedido la póliza por una cantidad tan grande o no hubiera provisto cubierta con respecto al riesgo resultante en la pérdida, de habérsele puesto en conocimiento de los he-chos verdaderos, como se requería en la solicitud para la pó-liza o de otro modo.
Cuando el solicitante incurra en cualquiera de los actos enu-merados en los apartados (1), (2) y (3) de esta sección se im-pedirá el cobro solamente cuando el acto u omisión de que se trate hubiere contribuido a la pérdida objeto de la causa de acción. 26 L.P.R.A. sec. 1110.
El propósito que persigue este inciso del Código de Se-guros de Puerto Rico es evitar que una declaración falsa sobre un asunto pertinente a la aceptación del riesgo pueda anular una póliza en aquellos casos en que el hecho incierto u ocultado no está vinculado en forma alguna al daño sufrido. Serrano Ramírez v. Clínica Perea, Inc., 108 D.P.R. 477 (1979). Según éste, se anula la póliza cuando la aseveración falsa o la información omitida no sólo es perti-nente a la apreciación del riesgo, sino también a su ocurrencia. Íd.; Sandoval v. P.R. Life Ins. Co., 99 D.P.R. 287 (1970).
*234Este precepto legal descansa en la premisa de que el asegurado no es infalible en sus declaraciones sobre la con-dición de riesgo al cual está expuesto el objeto asegurable. Cruz, op. cit., pág. 15. Sin embargo, mediante esta disposi-ción, el asegurador también queda protegido de un asegu-rado inescrupuloso que lo induce a aceptar el riesgo ofre-cido a través de la ocultación de hechos materiales y omisiones de importancia para luego intentar reclamar su aparente derecho de indemnización. íd., págs. 15-16.
Vista esta exposición del Derecho, veamos su aplicación a los hechos del caso de autos.
hH l-H I — I
Según se desprende de la declaración jurada del señor Rivera Labarca, el 4 de septiembre de 1999 el señor Torres Cabret le “vendió” el automóvil marca Porsche Boxter de 1997. Con la compra, el señor Rivera Labarca asumió el pago de los cánones de arrendamiento a Popular Leasing y todas las responsabilidades inherentes a la posesión del vehículo. Además, exoneró al señor Torres Cabret de toda responsabilidad directa o indirectamente relacionada con el referido automóvil. Surge también del expediente que el mencionado vehículo se encontraba en posesión del señor Rivera Labarca al momento del accidente. A base de estos hechos, PRAICO entendió que el señor Torres Cabret había cedido al señor Rivera Labarca sus derechos y deberes bajo la póliza de seguro, contrario a lo expresamente estipulado en dicho contrato. Por esta razón, PRAICO declaró cance-lada la póliza sobre el vehículo, efectivo el 4 de septiembre de 1999.
Sin embargo, según el Art. 17 de la Ley Núm. 76, supra, el señor Torres Cabret no tenía la potestad ni el derecho de transferir o ceder el referido vehículo al señor Rivera La-barca sin el consentimiento escrito de Popular Leasing. El efecto impuesto por el ordenamiento jurídico sobre dicha *235cesión es que se considera como si no se hubiera efectuado. En vista de lo anterior, y por ministerio de ley, el señor Torres Cabret continuó teniendo un interés asegurado por la póliza. Conforme a ello, la razón aducida por PRAICO para cancelar la póliza de seguro otorgada al señor Torres Cabret se desvaneció.
Ahora bien, el asunto medular al cual dirigimos nuestra atención es el siguiente: ¿es PRAICO responsable, aún así, de indemnizar bajo la aludida póliza de seguro los daños sufridos por el vehículo arrendado? Contestamos en la negativa.
El antiguo Tribunal de Circuito de Apelaciones advirtió que el señor Rivera Labarca había omitido informar a PRAICO, en la solicitud que gestionó como conductor adi-cional, que el vehículo era arrendado. Entendió que, en vista de lo dispuesto en el Art. 11.100 del Código de Segu-ros, supra, PRAICO debía demostrar que no hubiera expe-dido dicha póliza si hubiera conocido tal hecho. No pode-mos estar de acuerdo con el razonamiento del foro apelativo intermedio, pues los documentos que obran en el expediente nos imponen otra conclusión.
En este caso, no estamos ante una mera omisión o des-cuido en las representaciones que el asegurado ha hecho al asegurador en cuanto a la condición de riesgo al que estaba expuesto el objeto asegurable. El asunto es más trascen-dental y delicado. El contrato de seguro objeto de nuestro análisis forma parte de un esquema configurado por los señores Torres Cabret y Rivera Labarca para eludir sus obligaciones contractuales con Popular Leasing y PRAICO, y obtener de ellos beneficios a los que, contractualmente, no tendrían derecho. Nos explicamos.
No está en controversia que el señor Torres Cabret ad-quirió de Popular Leasing, en concepto de arrendatario, el uso y disfrute del vehículo y que luego lo transfirió al señor Rivera Labarca. Sin embargo, el contrato de arrenda-miento claramente establecía que el vehículo era y conti-*236nuaba siendo propiedad de Popular Leasing, quien man-tendría la titularidad exclusiva sobre éste. Además, el señor Torres Cabret se comprometió a no tomar ninguna acción incompatible con la titularidad de Popular Leasing sobre el vehículo ni a reclamar ser el dueño del automóvil para ningún propósito. Por último, se le informó al señor Torres Cabret que el arrendamiento le fue otorgado a base de su propio crédito, por lo que no podía vender o ceder su interés en el arrendamiento a ninguna otra persona ni sub-arrendar el vehículo. El señor Torres Cabret certificó con su firma tener conocimiento de éstas y todas las cláusulas acordadas en el mencionado contrato.
Aun así, Torres Cabret entregó la posesión, el uso y el disfrute del automóvil al señor Rivera Labarca. Este úl-timo conocía la existencia del arrendamiento, pues asumió expresamente el pago de los cánones, además de que la licencia del vehículo expedida por el Departamento de Transportación y Obras Públicas reconocía como su titular a Popular Leasing. No surge del expediente que el señor Rivera Labarca exigiera al señor Torres Cabret que traspa-sara la titularidad del vehículo a su nombre.
Además de lo anterior, el señor Torres Cabret estaba obligado contractualmente a mantener asegurado el vehí-culo y a designar como beneficiario a la entidad arrendadora. Debido a ello, adquirió una póliza de seguro a través de PRAICO en la cual se acordó que no podía ceder los derechos y deberes bajo ésta sin el consentimiento es-crito del asegurador^1) Convenientemente, justo un día después de haber entrado en vigor la cubierta del seguro, el señor Torres Cabret traspasó el automóvil al señor Rivera Labarca. Consciente de que el señor Torres Cabret no *237podía cederle los derechos bajo la póliza sin consentimiento escrito del asegurador,(2) el señor Rivera Labarca solicitó una cubierta a PRAICO como conductor adicional, repre-sentando al agente de seguros y a la aseguradora que el vehículo no era arrendado.(3) Del expediente no surge que los señores Torres Cabret y Rivera Labarca hayan reali-zado gestiones para solicitar el consentimiento escrito de PRAICO, de manera que el primero pudiera ceder sus de-rechos y deberes bajo la póliza. Claro está, dicho trámite implicaba la divulgación de un acuerdo entre estos señores que estaba prohibido por el Art. 17 de la Ley Núm. 76, supra, y por el contrato de arrendamiento. De esta ma-nera, ambos médicos lograron soslayar las restricciones es-tablecidas en los contratos de arrendamiento y de seguro para conseguir objetivos incompatibles con el estado de de-recho creado en virtud de éstos.
Ahora acuden ante nos los señores Torres Cabret y Rivera Labarca para procurar los beneficios que nuestro or-denamiento jurídico le reconoce a los asegurados, ordena-miento que ellos mismos vulneraron. Con ello burlaron uno de los más elementales principios de nuestro sistema, la buena fe. En casos como el de autos, resalta la premisa en la cual se basa la doctrina de abuso del Derecho: “un sis-tema de justicia, que se respete a sí mismo, está enmar-cado en principios éticos generales y válidos, tales como la verdad y la buena fe.” El Vocero de P.R. v. Hernández Agosto, 133 D.P.R. 413, 415 (1993), opinión concurrente del *238Juez Asociado Señor Negrón García. No podemos permitir que el texto de la ley —en este caso, el Art. 17 de la Ley Núm. 76, supra, y el Art. 11.100 del Código de Seguros de Puerto Rico, supra— sea utilizado para amparar actos con-trarios a la realización de la justicia; que frente al conte-nido ético y al espíritu objetivo de la norma legal no preva-lezcan las maniobras tendentes a lograr un resultado distinto al perseguido con ella. Soriano Tavárez v. Rivera Anaya, 108 D.P.R. 663, 673 (1979). Como hemos expresado en el pasado, la ley es un instrumento de la justicia, no viceversa. Jordán-Rojas v. Padró-González, 103 D.P.R. 813 (1975). Procede, por lo tanto, que los señores Torres Cabret y Rivera Labarca asuman las consecuencias de su con-ducta antijurídica y experimenten en sus propios, patrimo-nios sus efectos.(4)
IV
Por los fundamentos que preceden, se revoca la senten-cia del entonces Tribunal de Circuito de Apelaciones y, por consiguiente, se desestima la demanda.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri disintió con una opinión escrita, a la cual se unió la Jueza Asociada Señora Fiol Matta.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
*239— O —

(1) La referida cláusula lee:
“TRANSFERENCIA DE LOS INTERESES DE USTED EN ESTA PÓLIZA
“A. Los derechos y deberes de usted bajo esta póliza no pueden cederse sin nuestro consentimiento por escrito. No obstante, si fallece un asegurado nombrado en las Declaraciones, proporcionaremos cubierta ....” Póliza de Seguro, Parte F — Dis-posiciones Generales, Apéndice, pág. 102.


(2) En su demanda enmendada, los señores Rivera Labarca y Torres Cabret alegaron:
“Que el automóvil en cuestión se transfirió al Dr. Rivera Labarca por el Dr. Carlos Torres Cabret y, desde que adquirió dicho automóvil el Dr. Rivera Labarca, en o alrededor del 4 de septiembre de 1999, procedió a seguir pagando el mismo y, consciente de que los derechos y deberes de la póliza en donde el asegurado era el Dr. Torres Cabret no podrían cederse sin consentimiento por escrito de la Aseguradora, se obtuvo por el Dr. Rivera Labarca la póliza de seguros ....” (Enfasis suplido.) Alegación Núm. 4 de la Demanda Enmendada, Apéndice, págs. 36-37.


(3) No podemos pasar por alto que cuando un asegurado tiene conocimiento de la falsedad de su declaración, debemos presumir su intención de engañar. 2 Couch on Insurance 3d Sec. 31:82 (1995).


(4) No pasaremos juicio —aunque es digno de señalar— sobre la incongruencia entre la alegada dirección residencial del señor Rivera Labarca, provista en la soli-citud de seguro como lugar principal en el que se guardaría el vehículo asegurado (Municipio de Barceloneta) y la dirección residencial del señor Rivera Labarca en donde ocurrió el accidente con dicho automóvil, según surge en todos los documentos relativos al referido incidente (Municipio de Florida). Nótese que la topografía del lugar en donde ocurrió el accidente, es decir, el declive del área que desemboca en una precipicio, es un hecho que, unido al desperfecto mecánico del vehículo, provocó directamente los daños reclamados. Además, Puerto Rican American Insurance Company podía descansar en las declaraciones ofrecidas por el asegurado sobre el lugar principal para estacionar el vehículo para determinar la prima de la póliza, según surge de la disposición titulada CAMBIOS en la Parte F de la Póliza de Seguro.